Citation Nr: 1124915	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-43 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance, in excess of four months and 24 days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel











INTRODUCTION

The Veteran served on active duty from May 1999 to May 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied the Veteran's claim for entitlement to additional educational assistance, in excess of four months and 24 days, under Chapter 33, Title 38, United States Code.  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.


FINDINGS OF FACT

1.  In May 2009, the Veteran filed an application for educational benefits under the Post-9/11 GI Bill, effective May 1, 2009, which included an irrevocable election of Post-9/11 GI Bill benefits in lieu of benefits under the Montgomery GI Bill program (Chapter 30).

2.  On May 12, 2009, VA awarded Chapter 33 benefits, effective August 1, 2009.  

3.  At that time, the Veteran had four months and 24 days of Chapter 30 benefits remaining.


CONCLUSION OF LAW

Entitlement to additional educational assistance, in excess of four months and 24 days, under the Post-9/11 GI Bill is not shown.  38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9550 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II. Entitlement to additional educational assistance, in excess of four months and 24 days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill)

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520 (2010).  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which states:

(b)(1)  An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).

38 C.F.R. § 21.9550(b)(1).

In May 2009, the Veteran applied for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under Chapter 30 via VA Form 22-1990.  The Veteran requested these benefits effective May 1, 2009.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.

On May 12, 2009, VA awarded Chapter 33 benefits, effective August 1, 2009, in lieu of benefits under Chapter 30.  At that time, the Veteran had previously used 29 months and six days of Chapter 30 benefits.  Accordingly, the Veteran had four months and 24 days of Chapter 30 benefits remaining.  See 38 U.S.C.A. § 3013(a)(1).  Therefore, the Veteran's available educational assistance under the Post-9/11 GI Bill is limited to four months and 24 days.  Id.  

In reviewing the Veteran's contentions herein, it appears he believes he would have received additional benefits under the Post-9/11 GI Bill if he had effectively used up all of his remaining Chapter 30 benefits prior to applying.  This simply is not the case as his Post-9/11 GI Bill benefits are limited to the unused entitlement under Chapter 30.  Hence, had he used all of his Chapter 30 benefits, he would not be entitled to any benefits under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550(c).

While the Board is certainly sympathetic to the Veteran's claim, the applicable laws and regulations as written preclude a grant of additional benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding any extenuating circumstances which may have resulted in this appeal.  Congress did not enact any exceptions to the above discussed legal provisions that would permit a grant of the requested benefits.  

As such, the Veteran's claim must be denied.


ORDER

Additional educational assistance, in excess of four months and 24 days, under the Post-9/11 GI Bill is denied.


____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


